                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE

__________________________________________
                                             )
Global Force Entertainment, Inc. and Jeffrey )
Jarrett,                                     )
                                             )
              Plaintiffs,                    )
                                             )
v.                                           )                 Case No. 3:18-cv-00749
                                             )
Anthem Sports & Entertainment Corp., and     )
Anthem Wrestling Exhibitions, LLC,           )
                                             )
              Defendants.                    )
__________________________________________)

    DEFENDANTS ANTHEM SPORTS’ MOTION TO DISMISS PLAINTIFFS’ CLAIMS
             FOR LACK OF PERSONAL MATTER JURISDICTION

          Defendant Anthem Sports & Entertainment Corp (“Anthem Sports”)1 moves to dismiss

Plaintiffs’ Complaint pursuant to Fed. R. Civ. P. 12(b)(2) because this Court lacks personal

jurisdiction over it. As set forth in the Memorandum of Fact and Law filed contemporaneously

with this Motion and in the Declaration of Ed Nordholm, Defendant Anthem Sports is a Canadian

holding company that has no day to day operations other than the ownership of several subsidiaries

that house the various Anthem brands. Its primary place of business is in Toronto, Canada. It does

not do business in Tennessee, it is not qualified to do business in Tennessee, and it does not target

Tennessee residents. It does not distribute content in Tennessee or elsewhere; all content

distribution of the Anthem entities that are held by Anthem Sports is done through related

companies or third party license agreements. As such, Plaintiffs cannot plausibly allege facts

sufficient to establish that this Court can assert personal jurisdiction over Anthem Sports in a



1   Anthem Sports again enters a special appearance in order to preserve its jurisdictional defense.




      Case 3:18-cv-00749 Document 23 Filed 11/01/18 Page 1 of 3 PageID #: 163
manner that is consistent with the Due Process Clause. Defendant Anthem Sports therefore

requests that this Court dismiss Plaintiffs’ claims against it on this basis.

       A supporting Memorandum of Fact and Law is filed contemporaneously with this Motion,

as is the Declaration of Ed Nordholm.


                                                       Respectfully submitted,

                                                       BASS, BERRY & SIMS PLC


                                               By:     /s/ Paige W. Mills
                                                       Paige W. Mills (TN #016218)
                                                       150 Third Avenue So, Suite 2800
                                                       Nashville, TN 37201
                                                       (615)742-6200
                                                       pmills@bassberry.com

                                                       Attorneys for Anthem Sports &
                                                       Entertainment Corp




    Case 3:18-cv-00749 Document 23 Filed 11/01/18 Page 2 of 3 PageID #: 164
                               CERTIFICATE OF SERVICE

         I hereby certify that on November 1, 2018, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system which will send a notice of electronic
filing to the following and/or served the following via U.S. Mail:

 Samuel F. Miller
 Nicholas R. Valenti
 A. Grace Van Dyke James
 Miller Legal Partners, PLLC
 Fifth Third Center – Suite 2000
 424 Church Street
 Nashville, TN 37219
 MillerLegalPartners.com




                                                    /s/ Paige W. Mills




    Case 3:18-cv-00749 Document 23 Filed 11/01/18 Page 3 of 3 PageID #: 165
